Exhibit 10.1

 



MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

This Master Spread Acquisition and MSR Servicing Agreement (the “Agreement”) is
entered into as of December 19, 2014 by and between PennyMac Loan Services, LLC,
a Delaware limited liability company (the “Seller”), PennyMac Operating
Partnership, L.P., a Delaware limited partnership (“POP”), and PennyMac
Holdings, LLC (“PMH”). POP and PMH are each referred to herein as the
“Purchaser.”

RECITALS

WHEREAS, the Seller may from time to time acquire mortgage servicing rights from
third parties;

WHEREAS, the Purchaser may from time to time desire to acquire the right to
excess servicing spread arising from such mortgage servicing rights;

WHEREAS, the Seller and the Purchaser desire that the Seller service or
subservice the mortgage loans to which such servicing rights relate and provide
additional administrative services; and

WHEREAS, the Seller desires to retain the right to refinance the residential
mortgage loans in the pool and the Seller will obtain a competitive benefit from
serving as the servicer or subservicer of such mortgage loans and the Seller and
the Purchaser are willing to grant such right, as long as the excess servicing
spread with respect to such mortgage loans is assigned by the Seller to the
Purchaser as described herein;

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01        Definitions. For purposes of this Agreement (which, for the
avoidance of doubt, shall include the Preamble and Recitals hereto), the
following capitalized terms, unless the context otherwise requires, shall have
the respective meanings set forth below:

“Accepted Servicing Practices” means, with respect to each Mortgage Loan
(including all real estate acquired in respect of such Mortgage upon a
foreclosure or acceptance of a deed in lieu of foreclosure), each of those
mortgage servicing practices (including collection procedures) of prudent
mortgage lending institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, which servicing practices (i) are in compliance with all federal, state
and local laws and regulations, (ii) shall be in accordance with the Seller’s
policies and procedures as amended from time to time for mortgage loans of the
same type, (iii) are in accordance with the terms of the related mortgage, deed
of trust or similar security instrument and the related promissory note and (iv)
are at a minimum based on the requirements set forth from time to time by
Freddie Mac.

1

 



“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by management contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
Affiliates of the Purchaser shall include only PennyMac Mortgage Investment
Trust and its wholly-owned subsidiaries, and Affiliates of the Seller shall
include only PennyMac Financial Services, Inc., Private National Mortgage
Acceptance Company, LLC and their wholly-owned subsidiaries.

“Allowed Retention Percentage” has the meaning set forth in Section 4.01(a).

“Alternative Mortgage Loan” has the meaning set forth in Section 4.01(b).

“Assignment” means an assignment substantially in the form of Exhibit B.

“Assignment Date” means, with respect to any Mortgage Loan Identification Date,
the date that is five (5) Business Days following such Mortgage Loan
Identification Date or such other date as may be set forth in the applicable
Confirmation.

“Base Servicing Fee” means, with respect to each Primary Portfolio or its
related Secondary Portfolio and each Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Primary
Portfolio Mortgage Loans or the Secondary Portfolio Mortgage Loans, as the case
may be, as of the first day of such Collection Period and (B) one-twelfth of the
Transaction Base Servicing Fee Rate; provided, however, that (1) with respect to
all Primary Portfolio Mortgage Loans in such Primary Portfolio or all Secondary
Portfolio Mortgage Loans in such Secondary Portfolio, if the initial Collection
Period is less than a full month, such fee for each such Primary Portfolio
Mortgage Loan or each such Secondary Portfolio Mortgage Loan shall be an amount
equal to the product of the fee otherwise described above and a fraction, the
numerator of which is the number of days in such initial Collection Period and
the denominator of which is 360; (2) if any Primary Portfolio Mortgage Loan or
Secondary Portfolio Mortgage Loan ceases to be part of the Primary Portfolio or
the Secondary Portfolio, as the case may be, during such Collection Period as a
result of a termination of the Seller’s duties as servicer or subservicer under
the Servicing Agreement and Freddie Mac Guide, the portion of such amount that
is attributable to such Primary Portfolio Mortgage Loan or Secondary Portfolio
Mortgage Loan shall be adjusted to an amount equal to the product of such
portion and a fraction, the numerator of which is the number of days in such
Collection Period during which such Primary Portfolio Mortgage Loan or Secondary
Portfolio Mortgage Loan was included in the Primary Portfolio or in the
Secondary Portfolio, as the case may be, and denominator of which is 360; and
(3) if the Primary Portfolio Collections for such Primary Portfolio and such
Collection Period or the Secondary Portfolio Collections for such Secondary
Portfolio and such Collection Period were used to cover prepayment interest
shortfalls on the Primary Portfolio Mortgage Loans or the Secondary Portfolio
Mortgage Loans, as the case may be, the fee otherwise described above shall be
reduced by the amount of such reduction multiplied by the ratio (expressed as a
percentage) equal to the Transaction Base Servicing Fee Rate divided by the rate
per annum at which the Primary Portfolio Collections or Secondary Portfolio
Collections, as the case may be, accrued in the aggregate during such Collection
Period.

2

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection Period” means, with respect to each Transaction Remittance Date, the
calendar month preceding the month in which such Transaction Remittance Date
occurs.

“Confirmation” means a letter agreement between the Seller and the Purchaser
identified therein and substantially in the form attached hereto as Exhibit A
that includes a mortgage loan schedule and sets forth each of a “transaction
settlement date”, a “transaction base servicing fee rate”, a “transaction asset
purchase agreement”, a “transaction purchase price percentage” and a
“transaction excess spread percentage”.

“Confirmation Date” means the date of a Confirmation.

“Cut-off Date” means, with respect to each Primary Portfolio, the date set forth
in the related Confirmation.

“Eligible Account” means any of (i) an account maintained with a federal or
state chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which are rated no less than
investment grade by at least two Rating Agencies, if the deposits are to be held
in the account for more than thirty (30) days, or the short-term deposit or
short-term unsecured debt obligations of which are rated investment grade by at
least two Rating Agencies, (ii) a segregated trust account maintained with the
trust department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity, and which, in either case, has a
combined capital and surplus of at least $50,000,000 and is subject to
supervision or examination by federal or state authority and to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations Section 9.10(b), or (iii) an account approved by the Seller and the
Purchaser.

“Excess Refinancing Percentage” has the meaning set forth in Section 4.01(a).

“Expense Amount” has the meaning set forth in Section 9.16.

“Expense Amount Accountant’s Letter” has the meaning set forth in Section 9.16.

“Expense Amount Tax Opinion” has the meaning set forth in Section 9.16.

“Expense Escrow Account” has the meaning set forth in Section 9.16.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“Freddie Mac Guide” means the Freddie Mac Single-Family Seller/Servicer Guide,
as such guide may be amended from time to time hereafter, including the
“Purchase Documents” (as such term is defined therein).

3

 



“Freddie Mac Mortgage Loan” A Mortgage Loan underwritten in accordance with the
guidelines of Freddie Mac described in the Freddie Mac Guide.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit, arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement.

“Mortgage Loan”“ means a one-to-four family residential loan that is secured by
a mortgage, deed of trust or other similar security instrument. A Mortgage Loan
includes the Mortgage Loan Documents, the Mortgage File, the monthly payments,
any principal payments or prepayments, any related escrow accounts, the mortgage
servicing rights and all other rights, benefits, proceeds and obligations
arising from or in connection with such Mortgage Loan.

“Mortgage Loan Documents” means the mortgages, notes, assignments and an
electronic record or copy of a mortgage loan application.

“Mortgage Loan Identification Date” means, with respect to a calendar month, the
25th day of the immediately succeeding calendar month.

“Mortgaged Property” means the real property that secures a Mortgage Loan.

“New Mortgage Loan” has the meaning set forth in Section 4.01(a).

“Nonqualifying Income” means any amount that is treated as gross income for
purposes of Section 856 of the Code and which is not Qualifying Income.

“Payoff” means, with respect to a Mortgage Loan, any payment in full of the
unpaid principal balance of such Mortgage Loan that is received in advance of
the last scheduled due date for such Mortgage Loan and accompanied by the
accrued and unpaid interest to the date of such payment in full.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Primary Portfolio” means the residential mortgage loans identified and listed
on a schedule to a Confirmation.

“Primary Portfolio Collections” means, with respect to each Primary Portfolio,
the funds collected on the related Primary Portfolio Mortgage Loans and
allocated as the servicing compensation payable to the Seller as servicer or
subservicer of such Primary Portfolio Mortgage Loans pursuant to the Servicing
Agreement and the Freddie Mac Guide, other than Ancillary Income and, for the
avoidance of doubt, other than reimbursements received by the Seller from a loan
owner for advances and other out-of-pocket expenditures pursuant to the
Servicing Agreement and the Freddie Mac Guide.

4

 



“Primary Portfolio Excess Spread” means, with respect to each Primary Portfolio,
the rights of the Seller, severable from any and all other rights under the
Servicing Agreement and the Freddie Mac Guide, to the Transaction Excess Spread
Percentage of the Primary Portfolio Total Spread on such Primary Portfolio. For
the avoidance of doubt, the funds represented by this term are derived from the
Servicing Rights, but do not include the right to all or any portion of the
Servicing Rights themselves.

 

“Primary Portfolio Mortgage Loan” means a Mortgage Loan that is included in the
Primary Portfolio.

“Primary Portfolio Retained Spread” means, with respect to each Primary
Portfolio, the rights of the Seller, severable from any and all other rights
under the Servicing Agreement and the Freddie Mac Guide, to the Transaction
Retained Spread Percentage of the Primary Portfolio Total Spread on such Primary
Portfolio.

“Primary Portfolio Spread Custodial Account” means, with respect to each Primary
Portfolio, the account established under Section 5.01, which shall be entitled
“PennyMac Loan Services, LLC, as Seller, on behalf of [PennyMac Operating
Partnership, L.P.][PennyMac Holdings, LLC], Primary Portfolio Collection
Account”, and into which account all Primary Portfolio Collections and Primary
Portfolio Termination Payments in respect of such Primary Portfolio shall be
deposited.

“Primary Portfolio Termination Payment” means, with respect to each Primary
Portfolio, any payment made by a loan owner or master servicer in connection
with an exercise of any right that such Person may have to terminate the Seller
as the servicer or subservicer of any Primary Portfolio Mortgage Loan; provided,
however, that, if such a payment is made with respect to a group of mortgage
loans and fewer than all such mortgage loans are Primary Portfolio Mortgage
Loans, then the “Primary Portfolio Termination Payment” shall mean the portion
of such termination payment that is reasonably attributable to the Primary
Portfolio Mortgage Loans in such group based upon the methodology set forth in
the Servicing Agreement and the Freddie Mac Guide for the calculation of
termination payments thereunder.

“Primary Portfolio Total Spread” means, with respect to each Primary Portfolio,
for each Collection Period on or after the related Transaction Settlement Date,
the sum of the following: (a) the Primary Portfolio Collections received during
such Collection Period, net of the Base Servicing Fee; and (b) all other amounts
payable by a loan owner or master servicer to the Seller with respect to the
Servicing Rights for the Primary Portfolio Mortgage Loans, including any Primary
Portfolio Termination Payments, but for the avoidance of doubt, excluding all
Ancillary Income and reimbursements for advances and other out-of-pocket
expenditures received by the Seller from a loan owner in accordance with the
Servicing Agreement and the Freddie Mac Guide.

“Protected REIT” means any entity that (i) has elected to be taxed as a real
estate investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a
direct or indirect equity interest in Purchaser, and (iii) is treated for
purposes of Section 856 of the Code as owning all or a portion of the assets of
the Purchaser or as receiving all or a portion of the Purchaser’s income.

5

 



“Qualifying Income” means gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

“REIT Requirements” means the requirements imposed on real estate investment
trusts pursuant to Sections 856 through and including 860 of the Code.

“Replacement Mortgage Loan” has the meaning set forth in Section 4.01(a).

“Replacement Portfolio” has the meaning set forth in Section 4.01(a).

“Retained Portfolio” has the meaning set forth in Section 4.01(a).

“Secondary Portfolio” has the meaning set forth in Section 4.01(f).

“Secondary Portfolio Collections” means, with respect to each Secondary
Portfolio, the funds collected on the related Secondary Portfolio Mortgage Loans
and allocated as the servicing compensation payable to the Seller as servicer or
subservicer of such Secondary Portfolio Mortgage Loans pursuant to the Servicing
Agreement and the Freddie Mac Guide, other than Ancillary Income and, for the
avoidance of doubt, other than reimbursements received by the Seller from a loan
owner for advances and other out-of-pocket expenditures pursuant to the
Servicing Agreement and the Freddie Mac Guide.

“Secondary Portfolio Excess Spread” means, with respect to the Secondary
Portfolio related to each Primary Portfolio, the rights of the Seller, severable
from any and all other rights under the Servicing Agreement and the Freddie Mac
Guide, to the Transaction Excess Spread Percentage of the Secondary Portfolio
Total Spread on such Secondary Portfolio. For the avoidance of doubt, the funds
represented by this term are derived from the Servicing Rights, but do not
include the right to all or any portion of the Servicing Rights themselves.

“Secondary Portfolio Mortgage Loan” means a Mortgage Loan that is included in
the Secondary Portfolio.

“Secondary Portfolio Retained Spread” means, with respect to each Secondary
Portfolio, the rights of the Seller, severable from any and all other rights
under the Servicing Agreement and the Freddie Mac Guide, to the Transaction
Retained Spread Percentage of the Secondary Portfolio Total Spread on such
Secondary Portfolio.

“Secondary Portfolio Spread Custodial Account” means, with respect to each
Secondary Portfolio, the account established under Section 6.01, which shall be
entitled “PennyMac Loan Services, LLC, as Seller, on behalf of [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC], Secondary Portfolio
Collection Account”, and into which account all Secondary Portfolio Collections
and Secondary Portfolio Termination Payments in respect of such Secondary
Portfolio shall be deposited.

“Secondary Portfolio Termination Payment” means, with respect to each Secondary
Portfolio, any payment made by a loan owner or master servicer in connection
with an exercise of any right that such Person may have to terminate the Seller
as the servicer or subservicer of any Secondary Portfolio Mortgage Loan;
provided, however, that, if such a payment is made with respect to a group of
mortgage loans and fewer than all such mortgage loans are Secondary Portfolio
Mortgage Loans, then the “Secondary Portfolio Termination Payment” shall mean
the portion of such termination payment that is reasonably attributable to the
Secondary Portfolio Mortgage Loans in such group based upon the methodology set
forth in the Servicing Agreement and the Freddie Mac Guide for the calculation
of termination payments thereunder.

6

 



“Secondary Portfolio Total Spread” means, with respect to each Secondary
Portfolio, for each Collection Period on or after the initial Assignment Date
when Secondary Portfolio Mortgage Loans became part of the Secondary Portfolio,
the sum of the following: (a) the Secondary Portfolio Collections received
during such Collection Period, net of the Base Servicing Fee; and (b) all other
amounts payable by a loan owner or master servicer to the Seller with respect to
the Servicing Rights for Secondary Portfolio Mortgage Loans, including any
Secondary Portfolio Termination Payments, but for the avoidance of doubt,
excluding all Ancillary Income and reimbursements for advances and other
out-of-pocket expenditures received by the Seller from a loan owner or master
servicer in accordance with the Servicing Agreement and the Freddie Mac Guide.

“Servicing Agreement” means the unitary indivisible master servicing contract
described in the Freddie Mac Guide and entered into by and between Freddie Mac
and the Seller.

“Servicing Rights” means, with respect to each Mortgage Loan, the indivisible,
conditional, non-delegable contract right and obligation to do any and all of
the following: (a) service and administer such Mortgage Loan; (b) collect any
payments or monies payable or received for servicing such Mortgage Loan; (c)
collect any late fees, assumption fees, penalties or similar payments with
respect to such Mortgage Loan; (d) enforce the provisions of all agreements or
documents creating, defining or evidencing any such servicing rights and all
rights of the servicer thereunder, including, but not limited to, any clean-up
calls and termination options; (e) collect and apply any escrow payments or
other similar payments with respect to such Mortgage Loan; (f) control and
maintain all accounts and other rights to payments related to any of the
property described in the other clauses of this definition; (g) possess and use
any and all documents, files, records, servicing files, servicing documents,
servicing records, data tapes, computer records, or other information pertaining
to such Mortgage Loan or pertaining to the past, present or prospective
servicing of such Mortgage Loan; and (h) enforce any and all rights, powers and
privileges incident to any of the foregoing.

“Transaction” means the collective transactions scheduled to be consummated or
that are consummated (as the context may require) with respect to a Primary
Portfolio and the related prospective Secondary Portfolio on a Transaction
Settlement Date.

“Transaction Asset Purchase Agreement” means, with respect to each Transaction,
the agreement pursuant to which the Seller is required to purchase or otherwise
acquire the Servicing Rights relating to the Primary Portfolio Mortgage Loans,
as in effect from time to time.

 

“Transaction Base Servicing Fee Rate” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, the rate per annum denominated as
such and set forth in the related Confirmation.

7

 



“Transaction Excess Spread Percentage” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, the percentage denominated as
such and set forth in the related Confirmation.

“Transaction Purchase Price” means, with respect to each Transaction, the
product of (i) the aggregate outstanding principal balance of the Primary
Portfolio Mortgage Loans as of the Cut-off Date, (ii) the Transaction Purchase
Price Percentage and (iii) the Transaction Excess Spread Percentage.

“Transaction Purchase Price Percentage” means, with respect to each Primary
Portfolio, the percentage denominated as such and set forth in the related
Confirmation.

“Transaction Remittance Date” means with respect to each Primary Portfolio and
its related Secondary Portfolio, the date denominated as such and set forth in
the Confirmation, or, if no date is set forth in the Confirmation, the 10th day
of each calendar month, or if such day is not a Business Day, the prior Business
Day, beginning in the month following the Transaction Settlement Date, or such
other day as may be agreed upon by the Seller and the Purchaser.

“Transaction Retained Spread Percentage” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, 100% minus the Transaction Excess
Spread Percentage.

“Transaction Settlement Date” means, with respect to each Primary Portfolio, the
date denominated as such and set forth in the related Confirmation.

“Transaction Threshold Percentage” means 35%.

Section 1.02        General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

(a)          The terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

(b)          Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

(c)         References herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

(d)         A reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e)         The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and

(f)          The term “include” or “including” shall mean without limitation by
reason of enumeration.

8

 



ARTICLE 2

REPRESENTATIONS AND WARRANTIES

Section 2.01        Representations, Warranties and Agreements of the Seller.
The Seller hereby makes to the Purchaser and the Seller, as of the date hereof
and as of each Transaction Settlement Date and each Assignment Date, the
representations and warranties set forth on Exhibit C.

Section 2.02        Representations, Warranties and Agreements of the Purchaser.
The Purchaser hereby makes to the Seller and Seller, as of the date hereof and
as of each Transaction Settlement Date and each Assignment Date, the
representations and warranties set forth on Exhibit D.

ARTICLE 3

PURCHASES

Section 3.01        Purchases.

(a)         Transaction Agreement. The execution and delivery of each
Confirmation between the Seller and the Purchaser shall be an agreement between
such parties to the effect that, with respect to the Primary Portfolio described
therein, and subject to the terms hereof and thereof, (i) the Seller shall sell,
and the Purchaser shall purchase, on the Transaction Settlement Date all of the
Seller’s right, title and interest in and to the Primary Portfolio Excess Spread
and all proceeds thereof and the Secondary Portfolio Excess Spread and all
proceeds thereof, all in exchange for the payment of the Transaction Purchase
Price, and (ii) each party shall perform its duties under this Agreement as
supplemented and amended by such Confirmation.

(b)         Closing Conditions. The duties of the Seller and the Purchaser to
consummate each Transaction shall be subject to the satisfaction of various
conditions as set forth below:

(i)                 The duty of each party to consummate such Transaction shall
be subject to the satisfaction of the following conditions:

(A)the Seller shall have acquired the Servicing Rights with respect to the
related Primary Portfolio;

(B)the representations and warranties made by the other party in this Agreement
and each other Transaction document to which such party is a party to be made on
or prior to the Transaction Settlement Date shall be true and correct in all
material respects; and

9

 

 

(C)the other party shall have performed or caused the performance of each
covenant or obligation required to be performed by such party on or before the
Transaction Settlement Date (including the delivery of documents required to be
delivered by such other party under subsection (c));



(ii)               The duty of the Seller to consummate such Transaction shall
be further subject to the satisfaction of the additional condition that no
change in the Purchaser’s financial condition shall have occurred following the
Confirmation Date that would be reasonably likely to materially and adversely
affect the Purchaser’s ability to consummate the Transaction on the Transaction
Settlement Date;

(iii)             The duty of the Purchaser to consummate such Transaction shall
be further subject to the satisfaction of the following additional conditions:

(A)no change in the Seller’s financial or operating condition, the Seller’s good
standing with and authority from Freddie Mac, the Servicing Rights, the Primary
Portfolio Mortgage Loans or the escrow accounts related to the Primary Portfolio
Mortgage Loans shall have occurred following the Confirmation Date that,
individually or in the aggregate, would be reasonably likely to materially and
adversely one or more of (x) the Seller’s ability to consummate such Transaction
on the Transaction Settlement Date, (y) the performance of the Primary Portfolio
Excess Spread, or (z) the practical or other ability of an owner of the
Servicing Rights to realize the benefits thereof;

(B)the Seller shall have obtained or caused to have been obtained all consents,
approvals or other requirements of third parties required for the consummation
of the transactions contemplated by this Agreement, including all requisite
Freddie Mac approvals;

(D)the Seller shall have been appointed as the servicer or subservicer for the
Primary Portfolio Mortgage Loans; and

(E)the information set forth in the data tape delivered to Purchaser on the
Transaction Settlement Date shall be true and correct in all material respects
as of the date specified.

(c)          Closing Documents. The closing documents for each Transaction shall
consist of the documents set forth below, which the Seller shall deliver or
cause to be delivered to Purchaser on or before the Transaction Settlement Date:

(i)                 an Assignment executed by the Seller in which the Seller
assigns to the Purchaser all of the Seller’s right, title and interest in, to
and under the Primary Portfolio Excess Spread;

10

 



(ii)               a copy of the Transaction Asset Purchase Agreement;

(iii)             a copy of the instrument evidencing the Seller’s acquisition
of the Servicing Rights with respect to the Primary Portfolio;

(iv)             all consents, approvals or other requirements of third parties
required for the consummation of the transactions contemplated by this
Agreement, including all requisite Freddie Mac approvals; and

(v)               such officers’ certificates, opinions of counsel, instruments
and documents as the Purchaser may reasonably request.

(d)          Closing. On the Transaction Settlement Date for each Primary
Portfolio, the Purchaser shall pay the Transaction Purchase Price to the Seller,
the Seller shall convey the Primary Portfolio Excess Spread to the Purchaser and
the Seller shall commence servicing or subservicing the Primary Portfolio
Mortgage Loans in accordance with the Servicing Agreement and the Freddie Mac
Guide if such servicing or subservicing has not already commenced. The
Transaction Purchase Price shall be paid by wire transfer of immediately
available funds.

(e)          Additional Representations and Warranties. Upon the consummation of
the transactions scheduled to occur on the Transaction Settlement Date for each
Primary Portfolio:

(i)         the Seller shall be deemed to have represented and warranted to the
Purchaser (and such representations and warranties shall survive the Transaction
Settlement Date) that:

(A)with respect to each Primary Portfolio Mortgage Loan, the Seller has been
duly and validly appointed as the servicer or subservicer thereof under the
Servicing Agreement and the Freddie Mac Guide and, for the purposes of such
capacity, such Servicing Agreement is in full force and effect;

(B)the Seller is not in breach of or in default of its duties under the
Servicing Agreement or the Freddie Mac Guide to the extent that such breach
would adversely affect the interests of the Purchaser with respect to one or
more Primary Portfolio Mortgage Loans;

(C)no event has occurred that, with or without notice or the passage of time,
would entitle any Person to terminate the Seller as servicer or subservicer of
any Primary Portfolio Mortgage Loan under the Servicing Agreement or the Freddie
Mac Guide, and the Seller has no notice or knowledge of the intention of any
Person to terminate or cause the termination of the Seller’s rights and duties
as servicer or subservicer under the Servicing Agreement or the Freddie Mac
Guide;

11

 

 

(D)the information set forth in the data tape delivered to Purchaser on the
Transaction Settlement Date is true and correct in all material respects as of
the date specified; and

(E)the Seller is the sole owner of the Servicing Rights related to each Mortgage
Loan in such Primary Portfolio (subject to the terms of the Servicing Agreement
and the Freddie Mac Guide and the rights of Freddie Mac in such Servicing Rights
as described therein), free and clear of any Lien, claim, encumbrance or
ownership interest in favor or any Person other than the interests of the
Purchaser contemplated hereby;

(ii)         the Purchaser shall be deemed to have represented and warranted to
the Seller (and such representations and warranties shall survive the
Transaction Settlement Date) that the Purchaser is a sophisticated investor and
its decision to enter into such Transaction is based upon the Purchaser’s
independent experience, knowledge and due diligence and evaluation of such
Transaction without reliance on any oral or written information provided by
Seller other than the representations and warranties made by Seller pursuant to
the terms hereof; and

(iii)        the Purchaser further agrees and acknowledges as follows:

(A)             the Seller is entitled to the Base Servicing Fee and the Seller
and the Purchaser, as applicable, are entitled to the Primary Portfolio Excess
Spread and Secondary Portfolio Excess Spread only so long as the Seller
maintains its status as an approved Freddie Mac seller/servicer;

(B)              upon the transfer or termination of the Servicing Rights or the
Seller’s loss of its status as an approved Freddie Mac seller/servicer, the
Purchaser’s rights to any Primary Portfolio Excess Spread and Secondary
Portfolio Excess Spread (excluding any applicable Primary Portfolio Termination
Payments or Secondary Portfolio Termination Payments) shall terminate and be
extinguished; and

(C)              the Purchaser’s interests in the Primary Portfolio Excess
Spread and Secondary Portfolio Excess Spread do not include or convey (u) any
right to all or any portion of the Servicing Rights, (v) the right to service
the Mortgage Loans under the Servicing Agreement or the Freddie Mac Guide, (w)
the right to terminate the Seller as an approved Freddie Mac seller/servicer,
(x) the right to terminate, in whole or in part, the Servicing Agreement, (y)
the right to transfer any of the Servicing Rights, or (z) the right to further
transfer the Primary Portfolio Excess Spread and Secondary Portfolio Excess
Spread or the security interest therein without Freddie Mac’s prior written
consent.

12

 



Section 3.02        Intent of Parties.

The Seller and the Purchaser intend that each Transaction constitute a valid
sale of the Primary Portfolio Excess Spread for the related Primary Portfolio by
the Seller to the Purchaser, free and clear of any Lien. If the conveyance of
the Primary Portfolio Excess Spread is characterized by a court or governmental
authority as security for a loan rather than an absolute transfer or sale, the
Seller will be deemed to have granted to Purchaser, and Seller hereby grants to
Purchaser, a security interest in all of its right, title and interest in, to
and under the Primary Portfolio Excess Spread and all proceeds thereof as
security for a loan in an amount equal to the Transaction Purchase Price.

In connection with each Transaction, the Seller hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as the Purchaser
may determine, in its sole discretion, are necessary or advisable to perfect the
sale of the assets conveyed and security interests granted to Purchaser and
agrees to execute financing statements in form reasonably acceptable to the
Purchaser and the Seller at the request of the Purchaser in order to reflect the
Purchaser’s interests in the assets conveyed to or subjected to a security
interest in favor of the Purchaser pursuant to such Transaction and in the
Primary Spread Custodial Account and Secondary Spread Custodial Account related
to such Transaction.

ARTICLE 4

RECAPTURE

Section 4.01        Recapture.

(a)          With respect to each Primary Portfolio, if, during any calendar
month, the Seller or its Affiliates originate new residential mortgage loans the
proceeds of which are used to refinance a Mortgage Loan in such Primary
Portfolio (such a new mortgage loan, a “New Mortgage Loan”), the Seller shall
transfer and convey to the Purchaser on the related Assignment Date the
Secondary Portfolio Excess Spread with respect to one or more of such New
Mortgage Loans (subject to subsection (b)) that together have an aggregate
unpaid principal balance that is not less than the sum of the following amounts:

(i)          the product of (i) the aggregate amount of Payoffs (whether or not
resulting from refinancings) received during such calendar month on all loans
that were Primary Portfolio Mortgage Loans at the beginning of the month and
(ii) the Transaction Threshold Percentage;

(ii)         the product of (i) the dollar amount of New Mortgage Loans that
were originated during the calendar month, net of the amount described in clause
(i) above, and (ii) 100% minus the Allowed Retention Percentage; and

(iii)        either:

(A)a positive amount (and in no event less than zero) equal to the excess, if
any, of (i) the cumulative unpaid principal balance of loans for which transfers
were actually made under this Article 4 in all such prior months, over (ii) the
cumulative unpaid principal balance of loans for which transfers were required
to be made under this Article 4 in all prior months (whether or not they were
actually made); or



13

 

 

(B)a negative amount (and in no event more than zero) equal to the excess of (i)
the cumulative unpaid principal balance of loans for which transfers were
required to be made under this Article 4 in all prior months (whether or not
they were actually made), over (ii) the cumulative unpaid principal balance of
loans for which transfers were actually made under this Article 4 in all such
prior months.

For purposes of this subsection, the “Allowed Retention Percentage” means, with
respect to each Primary Portfolio and any month, the percentage set forth
opposite the Excess Refinancing Percentage on the Confirmation; and the “Excess
Refinancing Percentage” means, with respect to each Primary Portfolio and any
month, the excess, if any, of (a) a fraction, expressed as a percentage, the
numerator of which is equal to the aggregate principal balance of New Mortgage
Loans that were originated during such month, and the denominator of which is
the aggregate amount of Payoffs (whether or not resulting from refinancings)
received during such calendar month on all loans that were Primary Portfolio
Mortgage Loans at the beginning of the month, over (b) the Transaction Threshold
Percentage.

The New Mortgage Loans and Alternative Mortgage Loans where the Servicing Rights
are so transferred and conveyed shall constitute “Replacement Mortgage Loans”;
the entire group of such Replacement Mortgage Loans shall constitute the
“Replacement Portfolio”; the New Mortgage Loans where the Servicing Rights are
not so transferred and conveyed shall constitute “Retained Mortgage Loans”; and
the entire group of such Retained Mortgage Loans shall constitute the “Retained
Portfolio”. For purposes of these definitions, if any Alternative Mortgage Loan
is included in the Replacement Portfolio in lieu of a New Mortgage Loan, then
such New Mortgage Loan shall be neither part of the Replacement Portfolio nor
part of the Retained Portfolio (including for the purposes of the provisions set
forth in subsection (c)).

Notwithstanding anything in this Section 4.01(a) to the contrary, in lieu of
transferring and conveying to the Purchaser on the related Assignment Date the
related Secondary Portfolio Excess Spread as described herein, the Seller may,
at its option, but only to the extent that the fair market value of the
aggregate Secondary Portfolio Excess Spread to be transferred is less than
$200,000, and shall, if the Secondary Portfolio Excess Spread otherwise required
to be transferred is prohibited by Freddie Mac, wire to the Purchaser cash in an
amount equal to the fair market value of the related Secondary Portfolio Excess
Spread.

(b)          Each New Mortgage Loan included in the Replacement Portfolio shall
satisfy the following criteria: (1) such New Mortgage Loan shall be the subject
of the Servicing Agreement and the Freddie Mac Guide with a loan owner or master
servicer and the servicing fee rate for the New Mortgage Loan shall be not less
than 0.25% per annum; and (2) all consents, if any, required by the applicable
loan owner to assign the Servicing Rights with respect to such New Mortgage Loan
shall have been obtained. Notwithstanding the preceding sentence, if
insufficient New Mortgage Loans are available that would allow satisfaction of
the criteria set forth in set forth in the preceding sentence with respect to
each New Mortgage Loan included in the Replacement Portfolio, then the Seller
shall use its best efforts to include in the Replacement Portfolio another
mortgage loan (an “Alternative Mortgage Loan”), in lieu of each New Mortgage
Loan that, but for such conditions in the preceding sentence, would have been
included in the Replacement Portfolio, and that satisfies the following
criteria:

14

 



(i)          The servicing fee rate for the Alternative Mortgage Loan is equal
to or greater than the servicing fee rate of the New Mortgage Loan and, in any
event, not less than 0.25% per annum;

(ii)         The interest accrual rate per annum on the Alternative Mortgage
Loan is within 12.5 basis points per annum of the interest accrual rate on the
New Mortgage Loan;

(iii)        The final maturity date of the Alternative Mortgage Loan is within
six months of the final maturity date of the New Mortgage Loan;

(iv)        The principal balance of the Alternative Mortgage Loan is no less
than the principal balance of the Refinanced Mortgage Loan;

(v)         The remaining credit characteristics of the Alternative Mortgage
Loan (other than as specified in clauses (i), (ii), (iii) and (iv) above) are
substantially the same as the credit characteristics of the New Mortgage Loan;

(vi)        The Alternative Mortgage Loan is current as of the applicable
Assignment Date; and

(vii)       The Alternative Mortgage Loan is not subject to any foreclosure or
similar proceeding as of the applicable Assignment Date; is not in process of
any modification, workout or other loss mitigation process; and is not involved
in litigation.

(c)          The Replacement Portfolio, on the one hand, and the Retained
Portfolio, on the other, shall have the following characteristics:

(i)          The weighted average servicing fee rate for the Mortgage Loans in
the Retained Portfolio shall be substantially equal to the weighted average
servicing fee rate for the Mortgage Loans in the Replacement Portfolio;

(ii)         The weighted average gross mortgage interest rate per annum of the
Mortgage Loans in the Retained Portfolio shall be within 12.5 basis points per
annum of the weighted average gross mortgage interest rate of the Mortgage Loans
in the Replacement Portfolio;

15

 



(iii)        The weighted average final maturity date of the Mortgage Loans in
the Retained Portfolio shall be within six months of the weighted average final
maturity date of the Mortgage Loans in the Replacement Portfolio; and

(iv)        The remaining credit characteristics of the pool of Mortgage Loans
in the Retained Portfolio (other than the characteristics specified in clauses
(i) and (ii) above) shall be substantially the same as the credit
characteristics of the pool of Mortgage Loans in the Replacement Portfolio.

(d)          Not later than the Mortgage Loan Identification Date related to
each month in which the Seller or an Affiliate thereof has originated New
Mortgage Loans with respect to a Primary Portfolio, the Seller shall (i) notify
the Purchaser of the identity of each such New Mortgage Loan and the Primary
Portfolio Mortgage Loan that was refinanced using proceeds of such New Mortgage
Loan and (ii) a schedule setting forth the New Mortgage Loans (or Alternative
Mortgage Loans) proposed to compose the Replacement Portfolio, the New Mortgage
Loans proposed to compose the Retained Portfolio and the Seller’s calculations
of the weighted average gross mortgage interest rate and weighted average final
maturity date of each of the proposed Replacement Portfolio and the proposed
Retained Portfolio. The Seller and the Purchaser shall cooperate in good faith
to resolve any objections made by the Purchaser to the proposed compositions of
the Replacement Portfolio and Retained Portfolio.

(e)          On the Assignment Date related to each month in which the Seller
has originated New Mortgage Loans, the Seller shall transfer and convey to the
Purchaser the Secondary Portfolio Excess Spread with respect to the Replacement
Portfolio. Such transfer and conveyance shall be effected by an instrument of
assignment substantially in the form attached hereto as Exhibit A. The Seller
shall be entitled to retain the related Secondary Portfolio Retained Excess
Spread. The New Mortgage Loans or Alternative Mortgage Loans for which the
Seller transfers and conveys to the Purchaser the related Secondary Portfolio
Excess Spread on each Assignment Date and the New Mortgage Loans or Alternative
Mortgage Loans for which the Seller transferred and conveyed to the Purchaser
the related Secondary Portfolio Excess Spread on all prior Assignment Dates
shall together constitute the “Secondary Portfolio”.

(f)           If insufficient New Mortgage Loans and Alternative Mortgage Loans
are available in circumstances that require a transfer by the Seller under the
foregoing subsections, or if counsel or independent accountants for the
Purchaser or any of its Affiliates determines that there exists a material risk
that such transfer would result in a violation of the REIT Requirements by such
Person, then the Seller shall consult with the Purchaser and the parties shall
negotiate in good faith for the transfer of one or more investments in
transactions that would not, in the judgment of counsel or independent
accountants for the Seller or the Purchaser or any of their respective
Affiliates, present such a risk and that would result in net economic benefits
to the Purchaser that are no less favorable than the economic benefit to the
Purchaser that would have resulted from a transfer under foregoing subsections.

16

 



Section 4.02        Intent of Parties.

The parties intend that each transfer made by the Seller under Section 4.01
constitute a valid absolute transfer or sale of the related Secondary Portfolio
Excess Spread for the related Replacement Portfolio by the Seller to the
Purchaser, free and clear of any Lien. If the conveyance of such Secondary
Portfolio Excess Spread is characterized by a court or governmental authority as
security for a loan rather than an absolute transfer or sale, the Seller will be
deemed to have granted to the Purchaser, and the Seller hereby grants to the
Purchaser, a security interest in all of its right, title and interest in, to
and under such Secondary Portfolio Excess Spread and all proceeds thereof as
security for a loan in an amount equal to the value of such Secondary Portfolio
Excess Spread.

In connection with each Assignment Date, the Seller hereby authorizes the filing
of any financing statements or continuation statements, and amendments to
financing statements, in any jurisdictions and with any filing offices as the
Purchaser may determine, in its sole discretion, are necessary or advisable to
perfect the sale of the assets conveyed and security interests granted to
Purchaser on such Assignment Date and agrees to execute financing statements in
form reasonably acceptable to the Purchaser and the Seller at the request of the
Purchaser in order to reflect the Purchaser’s interests in the assets conveyed
to or subjected to a security interest in favor of the Purchaser on such
Assignment Date and in the related Secondary Spread Custodial Account insofar as
the same related to the related Replacement Portfolio.

Section 4.03        Additional Representations and Warranties.

On the Assignment Date with respect to each Replacement Portfolio, the Seller
shall be deemed to have represented and warranted to the Purchaser that: (A)
with respect to each Replacement Mortgage Loan, the Seller has been duly and
validly appointed as the servicer or subservicer thereof under the Servicing
Agreement and the Freddie Mac Guide and, for the purposes of such capacity, such
Servicing Agreement is in full force and effect; (B) the Seller is not in breach
of or in default of its duties under the Servicing Agreement or the Freddie Mac
Guide to the extent that such breach would adversely affect the interests of the
Purchaser with respect to one or more of the related Replacement Mortgage Loans;
(C) no event has occurred that, with or without notice or the passage of time,
would entitle any Person to terminate the Seller as servicer or subservicer of
any related Replacement Mortgage Loan under the Servicing Agreement or the
Freddie Mac Guide, and the Seller has no notice or knowledge of the intention of
any Person to terminate or cause the termination of the Seller’s rights and
duties as servicer or subservicer under the Servicing Agreement or the Freddie
Mac Guide; (D) the information delivered to Purchaser on the Assignment Date
with respect to the related Replacement Mortgage Loans is true and correct in
all material respects as of the date specified; and (E) the Seller is the sole
owner of the Servicing Rights related to each Replacement Mortgage Loan (subject
to the terms of the Servicing Agreement and the Freddie Mac Guide), free and
clear of any Lien, claim, encumbrance or ownership interest in favor or any
Person other than the interests of the Purchaser contemplated hereby. Such
representations and warranties shall survive such Assignment Date.

17

 



ARTICLE 5

PRIMARY PORTFOLIO COLLECTIONS AND REMITTANCES

Section 5.01        Primary Spread Custodial Account. With respect to each
Primary Portfolio, the Seller shall establish a Primary Spread Custodial
Account, which shall be an Eligible Account, not later than the Transaction
Settlement Date. The Seller shall deliver to the Seller and the Purchaser
reasonable evidence of the establishment of such account upon request. The
Seller shall not pledge, obtain financing for or otherwise permit any Lien of
any creditor of the Seller to exist on, any portion of the Primary Portfolio
Collections or the Seller’s interest in the Primary Spread Custodial Account
without the prior written consent of the Purchaser.

Section 5.02        Deposits. With respect to each Primary Portfolio, the Seller
shall deposit into the Primary Spread Custodial Account from time to time any
and all Primary Portfolio Collections received on or after the Transaction
Settlement Date, in each case within three (3) Business Days following receipt
thereof. The Seller shall direct each loan owner or master servicer to remit any
Primary Portfolio Termination Payments directly to the Primary Spread Custodial
Account.

Section 5.03        Withdrawals and Remittances.

(a)          On each Business Day, the Seller shall withdraw from the Primary
Spread Custodial Account the cash on deposit therein and pay such cash in the
following amounts and order of priority, in each case subject to funds remaining
available after giving effect to each payment having a higher priority:

(i)         first, from amounts in the Primary Spread Custodial Account
attributable to Primary Portfolio Termination Payments, pro rata, (A) the
Transaction Excess Spread Percentage of such Primary Portfolio Termination
Payments to the Purchaser, and (B) the Transaction Retained Excess Spread
Percentage of such Primary Portfolio Termination Payments to the Seller;

(ii)        second, on any Business Day from and including the first Business
Day of a calendar month to but excluding the Transaction Remittance Date in such
calendar month, at the option of the Seller, the Base Servicing Fee payable with
respect to a prior Collection Period for the Primary Portfolio Mortgage Loans to
the Seller;

(iii)       third, on each Transaction Remittance Date, to the extent not
previously paid to the Seller in accordance with clause (ii), any accrued and
unpaid Base Servicing Fee in respect of the Primary Portfolio Mortgage Loans to
the Seller;

(iv)       fourth, on each Transaction Remittance Date, pro rata, (A) to the
Purchaser, any Primary Portfolio Excess Spread for the prior Collection Period
(other than the portion thereof consisting of Primary Portfolio Termination
Payments paid pursuant to the foregoing clauses); and (B) to the Seller, any
Primary Portfolio Retained Spread for the prior Collection Period (other than
the portion thereof consisting of Primary Portfolio Termination Payments paid
pursuant to the foregoing clauses)); provided, however, that prior to the
distribution to the Seller of any Primary Portfolio Retained Spread pursuant to
clause (B), the Primary Portfolio Retained Spread shall be applied to the
payment of any indemnity payments then due and payable by the Seller to the
Purchaser or its related indemnified persons under Section 8.03; and

(v)        fifth, on each Transaction Remittance Date, to the Seller, any other
amounts remaining on deposit in the Primary Spread Custodial Account.

(b)         All payments to the Purchaser shall be made by wire transfer of
immediately available funds to an account designated by the Purchaser.

18

 



ARTICLE 6

SECONDARY PORTFOLIO COLLECTIONS AND REMITTANCES

Section 6.01        Secondary Portfolio Spread Custodial Account. With respect
to each Secondary Portfolio, the Seller shall establish a Secondary Portfolio
Spread Custodial Account, which shall be an Eligible Account, not later than the
initial Assignment Date for such Secondary Portfolio. The Seller shall deliver
to the Purchaser reasonable evidence of the establishment of such account upon
request. The Seller shall not pledge, obtain financing for or otherwise permit
any Lien of any creditor of the Seller to exist on, any portion of the Secondary
Portfolio Collections or the Seller’s interest in the Secondary Portfolio Spread
Custodial Account without the prior written consent of the Purchaser.

Section 6.02        Deposits. With respect to each Secondary Portfolio, the
Seller shall deposit into the Secondary Portfolio Spread Custodial Account from
time to time any and all Secondary Portfolio Collections received on or after
the Transaction Settlement Date, in each case within three (3) Business Days
following receipt thereof. The Seller shall direct each loan owner or master
servicer to remit any Secondary Portfolio Termination Payments directly to the
Secondary Portfolio Spread Custodial Account.

Section 6.03        Withdrawals and Remittances.

(a)          On each Business Day, the Seller shall withdraw from the Secondary
Portfolio Spread Custodial Account the cash on deposit therein and pay such cash
in the following amounts and order of priority, in each case subject to funds
remaining available after giving effect to each payment having a higher
priority:

(i)          first, from amounts in the Secondary Portfolio Spread Custodial
Account attributable to Secondary Portfolio Termination Payments, pro rata, (A)
the Secondary Portfolio Excess Spread Percentage of such Secondary Portfolio
Termination Payments to the Purchaser, and (B) the Retained Excess Spread
Percentage of such Secondary Portfolio Termination Payments to the Seller;

(ii)         second, on any Business Day from and including the first Business
Day of a calendar month to but excluding the Transaction Remittance Date in such
calendar month, at the option of the Seller, the Base Servicing Fee payable with
respect to a prior Collection Period for the Secondary Portfolio Mortgage Loans
to the Seller;

(iii)        third, on each Transaction Remittance Date, to the extent not
previously paid to the Seller in accordance with clause (ii), any accrued and
unpaid Base Servicing Fee in respect of the Secondary Portfolio Mortgage Loans
to the Seller;

19

 



(iv)        fourth, on each Transaction Remittance Date, pro rata, (A) to the
Purchaser, any Secondary Portfolio Excess Spread for the prior Collection Period
(other than the portion thereof consisting of Secondary Portfolio Termination
Payments paid pursuant to the foregoing clauses); and (B) to the Seller, any
Secondary Portfolio Retained Spread for the prior Collection Period (other than
the portion thereof consisting of Secondary Portfolio Termination Payments paid
pursuant to the foregoing clauses)); provided, however, that prior to the
distribution to the Seller of any Primary Portfolio Retained Spread pursuant to
clause (B), the Primary Portfolio Retained Spread shall be applied to the
payment of any indemnity payments then due and payable by the Seller to the
Purchaser or its related indemnified persons under Section 8.03;

(v)         fifth, on each Transaction Remittance Date, to the Seller, any other
amounts remaining on deposit in the Secondary Portfolio Spread Custodial
Account.

(b)         All payments to the Purchaser shall be made by wire transfer of
immediately available funds to an account designated by the Purchaser.

ARTICLE 7

SERVICING AND OTHER MATTERS

Section 7.01        Seller’s Duties With Respect to Servicing.

(a)          Effective on the Transaction Settlement Date for each Primary
Portfolio, the Seller agrees for the benefit of the Purchaser to service the
related Primary Portfolio Mortgage Loans and any Secondary Portfolio Mortgage
Loans at all times substantially in accordance with the Servicing Agreement and
the Freddie Mac Guide. In connection with the Primary Portfolio Mortgage Loans
and Secondary Portfolio Mortgage Loans related to each Transaction, the Seller
shall not, without the express written consent of Purchaser (which consent may
be withheld in its absolute discretion), (a) terminate or amend any Servicing
Rights, or (b) enter into any termination, modification, waiver or amendment of
the Servicing Agreement or the Freddie Mac Guide insofar such termination,
modification, waiver or amendment would be reasonably likely to adversely affect
the interests of the Purchaser.

(b)          Under no circumstances shall the Purchaser be responsible for the
servicing acts and omissions of the Seller or any other servicer or any
originator of the Mortgage Loans, or for any servicing related obligations or
liabilities of any servicer under the Servicing Agreement or the Freddie Mac
Guide or any Person under the Mortgage Loan Documents, or for any other
obligations or liabilities of the Seller.

(c)          Upon the termination of the Seller as servicer or subservicer under
the Servicing Agreement or the Freddie Mac Guide, the Seller shall remain liable
to the Purchaser and the applicable loan owner or master servicer for all
liabilities and obligations incurred by the Seller while the Seller was acting
as the servicer or subservicer thereunder.

20

 



Section 7.02        Base Servicing Fees. The Seller agrees that, notwithstanding
the provisions of the Servicing Agreement and the Freddie Mac Guide, as between
the parties hereto, the Seller shall be entitled to servicing fees on the
Primary Portfolio and any Secondary Portfolio only to the extent of the
applicable Base Servicing Fee and only to the extent that funds available for
the payment of such Base Servicing Fee are available in the Primary Portfolio
Spread Custodial Account (in the case of the Primary Portfolio Mortgage Loans)
or the Secondary Portfolio Spread Custodial Account (in the case of the
Secondary Portfolio Mortgage Loans). Under no circumstances shall the Purchaser
be liable to the Seller for the payment of any Base Servicing Fee. If for any
reason a sub-servicer or sub-sub-servicer is appointed with respect to any
Primary Portfolio Mortgage Loan or Secondary Portfolio Mortgage Loan, the
servicing fees and expenses of such sub-servicer or sub-sub-servicer shall be
paid by the Seller from its own funds without right of reimbursement therefor,
whether from Primary Portfolio Collections, Secondary Portfolio Collections,
Primary Portfolio Termination Payments, Secondary Portfolio Termination
Payments, the Primary Portfolio Spread Custodial Account, the Secondary
Portfolio Spread Custodial Account, the Purchaser or otherwise. The portion of
the Base Servicing Fee relating to a Secondary Portfolio Mortgage Loan shall
begin to accrue as of the commencement of the Collection Period in which the
related Assignment Date occurs but in no event shall such portion accrue on any
day on which the portion of the Base Servicing Fee relating to the Primary
Portfolio Mortgage Loan in respect of which such Secondary Portfolio Mortgage
Loan became a Secondary Portfolio Mortgage Loan also accrues.

Section 7.03        Reporting. In connection with each Transaction, the Seller
shall deliver to the Purchaser monthly reports, and afford the Purchaser access
to information, at such times and in such form and substance as are set forth in
the related Confirmation or as may reasonably be agreed between the Seller and
the Purchaser.

Section 7.04        Certain Awards. If an award of damages is received by the
Seller or the Purchaser as a result of a judgment, settlement or arbitration
(including payment pursuant to a guaranty of an obligor) pursuant to a breach by
the seller under the Transaction Asset Purchase Agreement for any Transaction,
then (i) if such breach had an adverse effect on the value of the Total
Servicing Spread, then the Transaction Excess Spread Percentage of such award
shall be distributed to the Purchaser or its designee promptly and the remainder
of such award shall be retained by the Seller and (ii) if such breach did not
have an adverse effect on the value of the Total Servicing Spread, the Seller
shall be entitled to the entirety of such award.

ARTICLE 8

LIABILITIES OF THE SELLER

Section 8.01        Liability of the Seller. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically and
respectively imposed upon and undertaken by the Seller herein.

21

 



Section 8.02        Merger or Consolidation of the Seller.

(a)          The Seller shall keep in full effect its existence, rights and
franchises as an entity and maintain its qualification to service mortgage loans
for each of Freddie Mac and HUD and comply with the laws of each State in which
any Mortgaged Property is located to the extent necessary to protect the
validity and enforceability of this Agreement, and to perform its duties under
this Agreement. The Seller shall keep in full effect its existence, rights and
franchises as an entity.

(b)          Any Person into which the Seller may be merged, converted, or
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller shall be a party, or any Person succeeding to
the business of the Seller, shall be the successor of the Seller hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding;
provided, however, that such successor shall have expressly assumed the duties
of the Seller hereunder.

Section 8.03        Indemnification.

The Seller shall indemnify the Purchaser and its directors, officers, employees
and agents and hold them harmless against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
by reason of the Seller’s (i) willful misfeasance, bad faith or negligence in
the performance of its duties under this Agreement or the Servicing Agreement or
the Freddie Mac Guide, (ii) reckless disregard of its obligations or duties
under this Agreement or the Servicing Agreement or the Freddie Mac Guide, or
(iii) breach of its representations, warranties or covenants under this
Agreement or the Servicing Agreement or the Freddie Mac Guide.

ARTICLE 9

MISCELLANEOUS

Section 9.01        Notices. All notices, requests, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given upon the
delivery or mailing thereof, as the case may be, sent by registered or certified
mail, return receipt requested:

(i)           if to the Seller:

PennyMac Loan Services, LLC
Attn: Director, Servicing Operations
6101 Condor Drive
Moorpark, CA 93021

With a copy to:

PennyMac Loan Services, LLC
Attn: General Counsel
6101 Condor Drive
Moorpark, CA 93021

(ii)          if to the Purchaser:

PennyMac Operating Partnership, L.P.
Attn: General Counsel
6101 Condor Drive
Moorpark, CA 93021

22

 



With copies to:

PennyMac Operating Partnership, L.P.
Attn: General Counsel
6101 Condor Drive
Moorpark, CA 93021

and

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attention: Charles Ruck and Scott Shean

or such other address as may hereafter be furnished to the other parties by like
notice.

Section 9.02        Amendment. Neither this Agreement, nor any terms hereof, may
be amended, supplemented or modified except in an instrument in writing executed
by the parties hereto.

Section 9.03        Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

Section 9.04        Binding Effect; Beneficiaries. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. No provision of this
Agreement is intended or shall be construed to give to any Person, other than
the parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

Section 9.05        Headings. The section and subsection headings in this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

Section 9.06        Further Assurances. The Seller agrees to execute and deliver
such instruments and take such further actions as the Purchaser may, from time
to time, reasonably request in order to effectuate the purposes and to carry out
the terms of this Agreement.

Section 9.07        Governing Law. This Agreement shall be construed in
accordance with the substantive laws of the State of New York applicable to
agreements made and to be performed entirely in such State, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws. The parties hereto intend that the provisions of Section 5-1401
of the New York General Obligations Law shall apply to this Agreement.

23

 



Section 9.08        Relationship of Parties. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the
parties. Without limiting the generality of the preceding statement, the
servicing duties and responsibilities of the Seller shall be rendered by it as
an independent contractor and not as an agent of the Purchaser. The Seller shall
have full control of all of its acts, doings, proceedings, relating to or
requisite in connection with the discharge of its duties and responsibilities
under this Agreement.

Section 9.09        Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 9.10        No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of a party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Section 9.11        Exhibits. The exhibits to this Agreement are hereby
incorporated and made a part hereof and form integral parts of this Agreement.

Section 9.12        Counterparts. This Agreement may be executed by the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 9.13        WAIVER OF TRIAL BY JURY.

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

Section 9.14        LIMITATION OF DAMAGES.

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT BE APPLICABLE WITH RESPECT TO ANY THIRD
PARTY CLAIM MADE AGAINST A PARTY.

24

 



Section 9.15        SUBMISSION TO JURISDICTION; WAIVERS.

EACH PARTY HERETO HEREBY IRREVOCABLY (I) SUBMITS, FOR ITSELF IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE JURISDICTION OF ANY NEW YORK STATE AND
FEDERAL COURTS SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY WITH RESPECT
TO MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL
CLAIMS WITH RESPECT TO ANY ACTION OR PROCEEDING REGARDING SUCH MATTERS MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS; (III) WAIVES, TO
THE FULLEST POSSIBLE EXTENT, WITH RESPECT TO SUCH COURTS, THE DEFENSE OF AN
INCONVENIENT FORUM; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 9.16        Expense Reserve.

Notwithstanding anything in Section 8.03, in the event that counsel or
independent accountants for a Protected REIT determine that there exists a
material risk that any amounts due to the Seller or the Purchaser under Section
8.03 hereof would be treated as Nonqualifying Income for such Protected REIT
upon the payment of such amounts to the Seller or the Purchaser, the amount paid
to the Seller or the Purchaser, as the case may be, pursuant to this Agreement
in any tax year shall not exceed the maximum amount that can be paid to the
Seller or the Purchaser in such year without causing such Protected REIT to fail
to meet the REIT Requirements for such year, determined as if the payment of
such amount were Nonqualifying Income as determined by such counsel or
independent accountants to such Protected REIT. If the amount payable for any
tax year under the preceding sentence is less than the amount which the Person
obligated to make payment under Section 8.03 would otherwise be obligated to pay
to the Seller or the Purchaser, as the case may be, pursuant to such Section
8.03 of this Agreement (the “Expense Amount”), then: (1) such obligated Person
shall place the Expense Amount into an escrow account (the “Expense Escrow
Account”) using an escrow agent and agreement reasonably acceptable to the
Seller or the Purchaser, as the case may be, and shall not release any portion
thereof to the Seller or the Purchaser, as the case may be, and the Seller or
the Purchaser, as the case may be, shall not be entitled to any such amount,
unless and until the Seller or the Purchaser, as the case may be, delivers to
such obligated Person, at the sole option of such Protected REIT, (i) an opinion
(an “Expense Amount Tax Opinion”) of such Protected REIT’s tax counsel to the
effect that such amount, if and to the extent paid, would not constitute
Nonqualifying Income, (ii) a letter (an “Expense Amount Accountant’s Letter”)
from such Protected REIT’s independent accountants indicating the maximum amount
that can be paid at that time to the Seller or the Purchaser, as the case may
be, without causing such Protected REIT to fail to meet the REIT Requirements
for any relevant taxable year, or (iii) a private letter ruling issued by the
IRS to such Protected REIT indicating that the receipt of any Expense Amount
hereunder will not cause such Protected REIT to fail to satisfy the REIT
Requirements (a “REIT Qualification Ruling” and, collectively with an Expense
Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by the Seller or
the Purchaser, as the case may be, to such obligated Person, the Seller or the
Purchaser, as the case may be, shall have the right, but not the obligation, to
borrow the Expense Amount from the Escrow Account pursuant to a loan agreement
(an “Indemnity Loan Agreement”) reasonably acceptable to the Seller or the
Purchaser, as the case may be, that (i) requires such obligated Person to lend
the Seller or the Purchaser, as the case may be, immediately available cash
proceeds in an amount equal to the Expense Amount (an “Indemnity Loan”), and
(ii) provides for (A) a commercially reasonable interest rate and commercially
reasonable covenants, taking into account the credit standing and profile of the
Seller or the Purchaser, as the case may be, or any guarantor of the Seller or
the Purchaser, as the case may be, including such Protected REIT, at the time of
such Indemnity Loan, and (B) a 15 year maturity with no periodic amortization.

25

 



IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

PENNYMAC LOAN SERVICES, LLC
(Seller)



By: /s/ Andrew S. Chang
Name: Andrew S. Chang
Title: Chief Business Development Officer


PennyMac Operating Partnership, L.P.
(Purchaser)

By PennyMac GP OP, Inc., its General Partner




By: /s/ Anne D. McCallion
Name: Anne D. McCallion
Title: Chief Financial Officer

 



26

 

 

EXHIBIT A

 

(Form of Confirmation)

 

 

CONFIRMATION

OF SPREAD ACQUISITION TRANSACTION UNDER
MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

 



PARTIES: PennyMac Loan Services, LLC (Seller)       [PennyMac Operating
Partnership, L.P.][PennyMac Holdings, LLC] (Purchaser)     DATE:
_______________, ___     RE: Spread Acquisition – Pool No. [___]      
_______________________________



The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between PennyMac Loan Services, LLC and [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC] on the Transaction
Settlement Date specified below. This letter agreement is a “Confirmation” as
described in the Master Spread Acquisition and MSR Servicing Agreement specified
in paragraph 1 below.

The definitions and provisions contained in the Master Agreement are
incorporated into this Confirmation. In the event of any inconsistency between
the Master Agreement and this Confirmation, this Confirmation will govern.
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Master Agreement.

1.             This Confirmation supplements, forms part of and is subject to
the Master Spread Acquisition and MSR Servicing Agreement dated as of December
12, 2014, between PennyMac Loan Services, LLC, as seller, and [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC], as purchaser, , as amended
and supplemented from time to time (the “Master Agreement”). All provisions
contained in the Master Agreement govern this Confirmation except as expressly
modified below.

A-1

 



2.             The terms of the Transaction to which this Confirmation relates
are as follows:

Primary Portfolio: As set forth in Schedule I hereto. Transaction Settlement
Date: ___________, 20____. Transaction Base Servicing Fee Rate: [____] basis
points (per annum) Transaction Remittance Date: [__]th day of each month
Transaction Purchase Price Percentage: _______% Transaction Excess Spread
Percentage: _______% Transaction Asset Purchase Agreement:   Transaction
Threshold Percentage: [___%] Allowed Retention Percentage: As set forth opposite
the applicable Excess Refinancing Percentage in the following table: Cut-off
Date ___________, 20____. Other: In the event Seller, whether voluntarily or
involuntarily, transfers the Servicing Rights related to the Mortgage Loans in
any Primary Portfolio or Secondary Portfolio and receives any termination fee or
other compensation or proceeds in connection with such transfer (the “Transfer
Proceeds”), Seller shall remit to Purchaser an amount equal to the product of
(a) such Transfer Proceeds, multiplied by (b) a fraction, the numerator of which
is the Transaction Purchase Price allocable to the Primary Portfolio Excess
Spread relating to such Servicing Rights and the denominator of which is the
actual purchase price paid by the Seller for such Servicing Rights.

 

Table of Allowed Retention Percentage   Range of Excess Refinancing Percentages
Allowed Retention Percentage            



A-2

 

Accepted and confirmed as of the date first written above:

SELLER: PennyMac Loan Services, LLC   By: __________________________
Name:
Title:     PURCHASER: [PennyMac Operating Partnership, L.P.  

By PennyMac GP OP, Inc., its General Partner]

[PENNYMAC HOLDINGS, LLC]

By: __________________________
Name:
Title:

 



 

 

 

SCHEDULE I

TO CONFIRMATION DATED __________, 20___

UNDER THE MASTER SPREAD ACQUISITION AND
MSR SERVICING AGREEMENT DATED AS OF DECEMBER 12, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT B

 

(Form of Assignment)

 

PennyMac Loan Services, LLC (the “Transferor”), hereby assigns, conveys and
otherwise transfers to [PennyMac Operating Partnership, L.P.][PennyMac Holdings,
LLC] (the “Transferee”) all of the Transferor’s right, title and interest in, to
and under the [Primary][Secondary] Portfolio Excess Spread for the residential
mortgage loans set forth in Annex A attached hereto. Capitalized terms used and
not defined in this instrument have the meanings assigned to them in the Master
Spread Acquisition and MSR Servicing Agreement dated as of December 12, 2014,
between PennyMac Loan Services, LLC and PennyMac Operating Partnership, L.P., as
supplemented and amended by the Confirmation dated _____, between such parties.

 

If the conveyance of such [Primary][Secondary] Portfolio Excess Spread is
characterized by a court or governmental authority as security for a loan rather
than an absolute transfer or sale, the Transferor will be deemed to have granted
to the Transferee, and the Transferor hereby grants to the Transferee, a
security interest in all of its right, title and interest in, to and under such
[Primary][Secondary] Portfolio Excess Spread and all proceeds thereof as
security for a loan in an amount equal to the value of such [Primary][Secondary]
Excess Spread.

 

PENNYMAC LOAN SERVICES, LLC
(Transferor)



By: _________________________
Name: _______________________
Title:

 



B-1

 

 

EXHIBIT C

 

(Representations and Warranties of the Seller)

 

(a)                Due Organization and Good Standing. The Seller is duly
organized, validly existing and in good standing as a limited liability company
under the laws of the State of Delaware and has the power and authority to own
its assets and to transact the business in which it is currently engaged.

(b)               No Violation of Organizational Documents or Agreements. The
execution and delivery of this Agreement by the Seller, and the performance and
compliance with the terms of this Agreement by the Seller, will not violate the
Seller’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other instrument to which the
Seller is a party or which is applicable to it or any of its assets.

(c)                Full Power and Authority. The Seller has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(d)               Binding Obligation. This Agreement, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid, legal and binding obligation of the Seller, enforceable against the
Seller in accordance with the terms hereof, subject to (A) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

(e)                No Violation of Law, Regulation or Order. The Seller is not
in violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
Seller’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Seller’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Seller to perform its obligations under this Agreement
or the financial condition of the Seller.

(f)                No Material Litigation. No litigation is pending or, to the
best of the Seller’s knowledge, threatened against the Seller that, if
determined adversely to the Seller, would prohibit the Seller from entering into
this Agreement or that, in the Seller’s good faith and reasonable judgment, is
likely to materially and adversely affect either the ability of the Seller to
perform its obligations under this Agreement or the financial condition of the
Seller.

(g)               No Consent Required. Any consent, approval, authorization or
order of any court or governmental agency or body required under federal or
state law for the execution, delivery and performance by the Seller of or
compliance by the Seller with this Agreement or the consummation of the
transactions contemplated by this Agreement has been obtained and is effective
except where the lack of consent, approval, authorization or order would not
have a material adverse effect on the performance by the Seller under this
Agreement.

C-1

 





EXHIBIT D

 

(Representations and Warranties of the Purchaser)

 

(a)                Due Organization and Good Standing. The Purchaser is duly
organized, validly existing and in good standing under the laws of the state of
its organization and has the power and authority to own its assets and to
transact the business in which it is currently engaged.

(b)               No Violation of Organizational Documents or Agreements. The
execution and delivery of this Agreement by the Purchaser, and the performance
and compliance with the terms of this Agreement by the Purchaser, will not
violate the Purchaser’s organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which the Purchaser is a party or which is applicable to it or any of its
assets.

(c)                Full Power and Authority. The Purchaser has the full power
and authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(d)               Binding Obligation. This Agreement, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid, legal and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with the terms hereof, subject to (A) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

(e)                No Violation of Law, Regulation or Order. The Purchaser is
not in violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
Purchaser’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Purchaser’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Purchaser to perform its obligations under this
Agreement or the financial condition of the Purchaser.

(f)                No Material Litigation. No litigation is pending or, to the
best of the Purchaser’s knowledge, threatened against the Purchaser that, if
determined adversely to the Purchaser, would prohibit the Purchaser from
entering into this Agreement or that, in the Purchaser’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of the Purchaser to perform its obligations under this Agreement or the
financial condition of the Purchaser.

(g)               No Consent Required. Any consent, approval, authorization or
order of any court or governmental agency or body required under federal or
state law for the execution, delivery and performance by the Purchaser of or
compliance by the Purchaser with this Agreement or the consummation of the
transactions contemplated by this Agreement has been obtained and is effective
except where the lack of consent, approval, authorization or order would not
have a material adverse effect on the performance by the Purchaser under this
Agreement.

D-1



